NOT FOR PUBLICATION                       FILED
                     UNITED STATES COURT OF APPEALS                       APR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

ADRIEN NORMIL,                                   No.   15-73273

                 Petitioner,                     Agency No. A200-194-706

 v.
                                                 MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Adrien Normil’s motion to remand proceedings to the Board of Immigration

Appeals (“BIA”) and to hold the briefing schedule in abeyance (Docket Entry No.

20) is denied.

      Normil, a native and citizen of Haiti, petitions for review of the BIA’s order



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-1040 (9th Cir. 2010). We dismiss

in part and deny in part the petition for review.

      We lack jurisdiction to consider Normil’s contentions as to the preparation

of his asylum application and the IJ’s denial of a continuance. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (petitioner must exhaust claims in

administrative proceedings below).

      Substantial evidence supports the agency’s adverse credibility determination

in light of the inconsistencies surrounding the single incident of physical harm that

Normil allegedly suffered in Haiti. See Shrestha, 593 F.3d at 1047; Zamanov v.

Holder, 649 F.3d 969, 973 (9th Cir. 2011) (explaining that “inconsistencies

regarding events that form the basis of the asylum claim are sufficient to support

an adverse credibility determination”). In the absence of credible testimony, in this

case, Normil’s asylum claim fails.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                  15-73273